DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-20 of U.S. Patent No. 11323180. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the application under examination and the patent are a wording variation covering the same scope as shown in the claim mapping table below:
Application under examination
U. S. Patent No. 11323180
1. (Currently Amended) A microphone system, comprising: a first transducer, for generating a first acoustic signal; a second transducer, for generating a second acoustic signal; a high-pass filter, for receiving the first signal and generating a first filtered signal, wherein the first transducer and the second transducer have different acoustic properties; a low-pass filter, for receiving the second signal and generating a second filtered signal; an adder, for forming an output signal of the microphone system as a sum of the first filtered signal and the second filtered signal a first equalizer, configured to apply a first equalizer function to the first filtered signal before it is passed to the adder; and a second equalizer, configured to apply a second equalizer function to the second filtered signal before it is passed to the adder.
1. (Currently Amended) A microphone system, comprising: a first transducer, for generating a first acoustic signal; a second transducer, for generating a second acoustic signal; a high-pass filter, for receiving the first signal and generating a first filtered signal, wherein the first transducer and the second transducer have different acoustic properties; a low-pass filter, for receiving the second signal and generating a second filtered signal; and an adder, for forming an output signal of the microphone system as a sum of the first filtered signal and the second filtered signal; wherein cut-off frequencies of the high-pass filter and of the low-pass filter are dynamically adjustable.
2. (Original) A microphone system according to claim 1, wherein the first transducer and the second transducer have different noise levels as a function of frequency.
2. (Original) A microphone system according to claim 1, wherein the first transducer and the second transducer have different noise levels as a function of frequency.
3. (Currently Amended) A microphone system according to claim 1, wherein the first transducer and the second transducer have different frequency responses.
3. (Previously Presented) A microphone system according to claim 1, wherein the first transducer and the second transducer have different frequency responses.
4. (Currently Amended) A microphone system according to claim 1, wherein the first and second transducers are different types of sensor.
4. (Previously Presented) A microphone system according to claim 1, wherein the first and second transducers are different types of sensor.
5. (Original) A microphone system according to claim 4, wherein the second transducer is a loudspeaker.
5. (Original) A microphone system according to claim 4, wherein the second transducer is a loudspeaker.
6. (Currently Amended) A microphone system according to claim 1, wherein a cut-off frequency of the high-pass filter is approximately equal to a cut-off frequency of the low- pass filter.
6. (Currently Amended) A microphone system according to claim 1, wherein a cut-off frequency of the high-pass filter is approximately equal to a cut-off frequency of the low- pass filter.
7. (Currently Amended) A microphone system according to any preceding claim 1, wherein cut-off frequencies of the high-pass filter and of the low-pass filter are dynamically adjustable.
1. (Currently Amended) A microphone system, comprising: a first transducer, for generating a first acoustic signal; a second transducer, for generating a second acoustic signal; a high-pass filter, for receiving the first signal and generating a first filtered signal, wherein the first transducer and the second transducer have different acoustic properties; a low-pass filter, for receiving the second signal and generating a second filtered signal; and an adder, for forming an output signal of the microphone system as a sum of the first filtered signal and the second filtered signal; wherein cut-off frequencies of the high-pass filter and of the low-pass filter are dynamically adjustable.
8. (Original) A microphone system according to claim 7, wherein the cut-off frequencies of the high-pass filter and of the low-pass filter are dynamically adjustable in response to a detected magnitude of the first signal.
8. (Original) A microphone system according to claim 7, wherein the cut-off frequencies of the high-pass filter and of the low-pass filter are dynamically adjustable in response to a detected magnitude of the first signal.
9. (Original) A microphone system according to claim 8, comprising a control block for increasing the cut-off frequency of the high-pass filter and of the low-pass filter in response to determining that the detected magnitude of the first signal is greater than a first threshold value.
9. (Original) A microphone system according to claim 8, comprising a control block for increasing the cut-off frequency of the high-pass filter and of the low-pass filter in response to determining that the detected magnitude of the first signal is greater than a first threshold value.
10. (Original) A microphone system according to claim 7, wherein the cut-off frequencies of the high-pass filter and of the low-pass filter are dynamically adjustable in response to a detected magnitude of the second signal.
10. (Original) A microphone system according to claim 7, wherein the cut-off frequencies of the high-pass filter and of the low-pass filter are dynamically adjustable in response to a detected magnitude of the second signal.
11. (Original) A microphone system according to claim 10, comprising a control block for decreasing the cut-off frequency of the high-pass filter and of the low-pass filter in response to determining that the detected magnitude of the second signal is greater than a second threshold value.
11. (Original) A microphone system according to claim 10, comprising a control block for decreasing the cut-off frequency of the high-pass filter and of the low-pass filter in response to determining that the detected magnitude of the second signal is greater than a second threshold value.
12. (Currently Amended) A microphone system according to claim 1, wherein the first transducer is configured to operate either in a first mode, in which it generates the first signal as a digital signal, or in a second mode, in which it generates the first signal as an analog signal.
12. (Previously Presented) A microphone system according to claim 1, wherein the first transducer is configured to operate either in a first mode, in which it generates the first signal as a digital signal, or in a second mode, in which it generates the first signal as an analog signal.
13. (Currently Amended) A microphone system according to any of claim 1, wherein the first transducer is configured to operate either in a first mode, in which it generates the first signal as a digital signal with a first sampling rate, or in a second mode, in which it generates the first signal as a digital signal with a second sampling rate.
13. (Previously Presented) A microphone system according to claim 1, wherein the first transducer is configured to operate either in a first mode, in which it generates the first signal as a digital signal with a first sampling rate, or in a second mode, in which it generates the first signal as a digital signal with a second sampling rate.
15. (Currently Amended) A microphone system according to any preceding claim 1, further comprising: a first band-pass filter, configured to receive the first signal during a calibration mode; a second band-pass filter, configured to receive the second signal during the calibration mode; an adjustable gain block; and a feedback loop, wherein the first band-pass filter and the second band-pass filter each have pass bands that encompass a first frequency at which the high-pass filter and the low-pass filter both pass signals. wherein the feedback loop acts during the calibration mode to determine a gain value required such that the first signal and the second signal have the same magnitude at the first frequency, and wherein, in operation of the microphone system, said required gain value is applied to the first filtered signal and/or to the second filtered signal before it is passed to the adder.
15. (Previously Presented) A microphone system according to claim 1, further comprising: a first band-pass filter, configured to receive the first signal during a calibration mode; a second band-pass filter, configured to receive the second signal during the calibration mode; an adjustable gain block; and a feedback loop, wherein the first band-pass filter and the second band-pass filter each have pass bands that encompass a first frequency at which the high-pass filter and the low-pass filter both pass signals, wherein the feedback loop acts during the calibration mode to determine a gain value required such that the first signal and the second signal have the same magnitude at the first frequency, and wherein, in operation of the microphone system, said required gain value is applied to the first filtered signal and/or to the second filtered signal before it is passed to the adder.
16. (Currently Amended) A microphone system according to claim 15, wherein said required gain value is applied to the first filtered signal in the first equalizer and/or to the second filtered signal in the second equalizer.
16. (Previously Presented) A microphone system according to claim 15, further comprising at least one of: a first equalizer, configured to apply a first equalizer function to the first filtered signal before it is passed to the adder; and a second equalizer, configured to apply a second equalizer function to the second filtered signal before it is passed to the adder; wherein said required gain value is applied to the first filtered signal in the first equalizer and/or to the second filtered signal in the second equalizer.
17. (Currently Amended) A microphone system according to claim 1, further comprising a time delay block, configured to apply a time delay to at least one of the first filtered signal and the second filtered signal.
17. (Previously Presented) A microphone system according to claim 1, further comprising a time delay block, configured to apply a time delay to at least one of the first filtered signal and the second filtered signal.
18. (Original) A microphone system according to claim 17, wherein the time delay block comprises an all-pass filter.
18. (Original) A microphone system according to claim 17, wherein the time delay block comprises an all-pass filter.
19. (Currently Amended) An earbud, comprising a microphone system according to claim 1.
19. (Previously Presented) An earbud, comprising a microphone system according to claim 1.
20. (Original) An audio listening system, comprising a pair of earbuds in accordance with claim 19.
20. (Original) An audio listening system, comprising a pair of earbuds in accordance with claim 19.



Allowable Subject Matter
Claims 1-13, 15-20 would be allowed over prior art of record if the nonstatutory double patenting rejection is overcome.
Most relevant prior art of record is Melanson et al. (US 20170366898 A1) hereinafter Melanson.
Regarding claim 1, Melanson teaches  A microphone system, comprising: a first transducer (“capacitive microphone 106.” in ¶[0038]), for generating a first acoustic signal; a second transducer (“speaker 110” in ¶[0038]), for generating a second acoustic signal; a filter, for receiving the first signal and generating a first filtered signal (“controller 103 may filter and sum signals from capacitive microphone 106 and one or more speakers 110” in ¶[0042]), wherein the first transducer and the second transducer have different acoustic properties (implied since one is a speaker and the other is a capacitive microphone in [0038]); a filter, for receiving the second signal and generating a second filtered signal (“controller 103 may filter and sum signals from capacitive microphone 106 and one or more speakers 110” in ¶[0042]); and an adder (“controller 103 may filter and sum signals from capacitive microphone 106 and one or more speakers 110” in ¶[0042]), for forming an output signal of the microphone system as a sum of the first filtered signal and the second filtered signal (“controller 103 may smoothly transition between the signals received from capacitive microphone 106 and speaker 110 by cross-fading between the two.” in ¶[0038]), 
Melanson does not specifically disclose the system further comprising a first equalizer, configured to apply a first equalizer function to the first filtered signal before it is passed to the adder; and a second equalizer, configured to apply a second equalizer function to the second filtered signal before it is passed to the adder.
The following is the reason for would be allowance of claim 1:
Melanson alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the system further comprises a first equalizer, configured to apply a first equalizer function to the first filtered signal before it is passed to the adder; and a second equalizer, configured to apply a second equalizer function to the second filtered signal before it is passed to the adder, therefore the claim would be allowed for the limitations above in combination with all the other limitations of the claim if the nonstatutory double patenting rejection is overcome.
Regarding claims 2-13, 15-20, claims would be allowed for their dependency on would be allowed claim 1 if the nonstatutory double patenting rejection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/              Primary Examiner, Art Unit 2654